 1                                                            HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7
                                            AT TACOMA
 8
         KANNHA BOUNCHANH, an                                   CASE NO. 3:19-cv-05171-RBL
 9       individual,
                                                                ORDER GRANTING MOTION TO
10                                Plaintiff,                    DISMISS AND DENYING MOTION
                 v.                                             FOR SUMMARY JUDGMENT
11
         WASHINGTON STATE HEALTH                                Dkt. ## 22, 31, 60
12       CARE AUTHORITY, et al.,

13                                Defendant.

14
             THIS MATTER is before the Court on Defendant American Federation of State County
15
     and Municipal Employees’ (“AFSCME”) Motion to Dismiss (Dkt # 22). Plaintiff Bounchanh
16
     filed his Complaint against his previous employer, numerous state agencies, AFSCME, and
17
     several AFSCME employees1. Bounchanh argues that AFSCME failed to assist and protect him
18
     from alleged discrimination and abuse that he experienced during his employment at the
19
     Washington State Healthcare Authority (“HCA”). He asserts claims under the Americans with
20
     Disabilities Act of 1990 (“ADA”), Title VII of the Civil Rights Act of 1964, ADA Amendments
21
     Act of 2008, the Health Insurance Portability and Accountability Act of 1996, and the Family
22

23
     1
      Bounchanh names Perry Gordon, Jason Watson, Stacie Leanos, Kurt Spielberg, and Greg Deveraux as additional
24   defendants. Amended Complaint, Dkt. 7 at 14.These individuals are or were AFSCME employees.
     ORDER GRANTING MOTION TO DISMISS AND
     DENYING MOTION FOR SUMMARY
     JUDGMENT - 1
 1   and Medical Leave Act of 1993. Bounchanh also cites Title 29, Title 42, and Title 49 of the Code

 2   of Federal Regulations, but it is unclear how they provide a basis for his claims.

 3           AFSCME argues that Bounchanh’s claim that AFSCME breached its duty of fair

 4   representation is barred by the statute of limitations. It also contends that Bounchanh’s

 5   employment discrimination claim must fail because he was never an employee of AFSCME.

 6   Rather than addressing AFSCME’s arguments, Bounchanh’s response argues that he is entitled

 7   to immediate relief for a variety of other reasons.

 8           AFSCME’s Motion to Dismiss (Dkt. #22) is GRANTED. Bounchanh’s Motion for

 9   Summary Judgment2 (Dkt # 31) with respect to his claim against AFSCME and AFSCME

10   employees is DENIED.

11                                                  BACKGROUND

12           Bounchanh alleges that he was a member of AFSCME from August 9, 1991, to June 30,

13   2013. He was no longer a dues-paying member after he began working for HCA in July of 2013.

14   He claims to have requested assistance from AFSCME in June of 2015 regarding his

15   employment at HCA. AFSCME allegedly declined to assist him.

16           Bounchanh argues that he should have received assistance and protection from AFSCME

17   even though he was no longer a member. He claims that he was experiencing difficulty at work

18   and needed assistance from AFSCME because he shared a work space with someone he had

19   fired during a previous employment. Bounchanh feels he was entitled to AFSCME’s assistance

20   because he was still a member of AFSCME when he fired the individual. He argues that

21   AFSCME discriminated against him, alleging that AFSCME had no issue assisting another union

22
     2
23    Bounchanh’s Motion (Dkt # 31) restates the Amended Complaint and urges the Court to consider all evidence
     attached and grant him relief, effectively requesting for summary judgment. The Court will treat his Motion as a
     Motion for Summary Judgment and consider the evidence on record.
24


     -2
 1   member in the same protected class as himself. Bounchanh does not state whether this individual

 2   was still a member when AFSCME assisted him.

 3                                               DISCUSSION

 4        1. Legal Standard

 5           Dismissal under Fed. R. Civ. P. 12(b)(6) may be based on either the lack of a cognizable

 6   legal theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri

 7   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A plaintiff’s complaint must allege

 8   facts to state a claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662,

 9   678 (2009). A claim has “facial plausibility” when the party seeking relief “pleads factual

10   content that allows the court to draw the reasonable inference that the defendant is liable for the

11   misconduct alleged.” Id. Although the court must accept as true the Complaint’s well-pled facts,

12   conclusory allegations of law and unwarranted inferences will not defeat an otherwise proper

13   12(b)(6) motion to dismiss. Vazquez v. Los Angeles Cty., 487 F.3d 1246, 1249 (9th Cir. 2007);

14   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “[A] plaintiff’s obligation

15   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

16   and a formulaic recitation of the elements of a cause of action will not do. Factual allegations

17   must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

18   550 U.S. 544, 555 (2007) (citations and footnotes omitted). This requires a plaintiff to plead

19   “more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Iqbal, 556 U.S. at

20   678 (citing id.).

21           On a 12(b)(6) motion, “a district court should grant leave to amend even if no request to

22   amend the pleading was made, unless it determines that the pleading could not possibly be cured

23   by the allegation of other facts.” Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F.2d 242,

24


     -3
 1   247 (9th Cir. 1990). However, where the facts are not in dispute, and the sole issue is whether

 2   there is liability as a matter of substantive law, the court may deny leave to amend. Albrecht v.

 3   Lund, 845 F.2d 193, 195–96 (9th Cir. 1988).

 4        2. AFSCME’s Duty to Fairly Represent Bounchanh

 5           As a former union member, Bounchanh alleges that AFSCME failed to assist and protect

 6   him and discriminated against him due to his age, sexual orientation, and disability status. Under

 7   the Labor Management Relations Act, a union’s duty of fair representation towards its member

 8   prohibits arbitrary, discriminatory, bad faith, or perfunctory conduct. 29 U.S.C. § 141.

 9   Bounchanh does not state that AFSCME breached its duty of fair representation. However, even

10   if his allegation could be interpreted as such a claim, this claim would be time-barred. The statute

11   of limitation for a union’s alleged breach of duty of fair representation is six months. DelCostello

12   v. Int'l Bhd. of Teamsters, 462 U.S. 151 (1983) (holding that the six-month limitations period in

13   the National Labor Relations Act for filing unfair labor practice charges is the federal statute of

14   limitations applicable to claims for a union’s alleged breach of the duty of fair representation). It

15   has been almost four years since AFSCME allegedly declined to assist Bounchanh, which is well

16   past the six-month statute of limitation.

17           Furthermore, even without the statute of limitation issue, Bounchanh has not alleged facts

18   supporting a claim that AFSCME breached its duty. Unions generally owe a duty of fair

19   representation to their members, and this duty is breached when a union’s conduct towards

20   members is arbitrary, discriminatory, or in bad faith. Demetris v. Transport Workers Union of

21   America, AFL-CIO, 862 F.3d at 805 (9th. Cir. 2017) (citations omitted). Here, AFSCME owed

22   no duty to Bounchanh because, as Bounchanh admits, he was no longer a member of AFSCME

23   when he requested assistance.

24


     -4
 1        3. Employment Discrimination

 2           Bounchanh’s Amended Complaint refers to his claim as one for employment

 3   discrimination. A fundamental factual element of an employment discrimination claim is that the

 4   defendant employed the plaintiff. See Sheppard v. David Evans & Assoc., 694 F.3d 1045, 1049

 5   (9th Cir. 2012) (describing the requirements for an employee to allege a plausible claim against

 6   their employer for age discrimination). Here, Bounchanh does not allege that he was ever

 7   employed by AFSCME. He therefore fails to state a cause of action against AFSCME for

 8   employment discrimination.

 9                                            CONCLUSION

10           For the above reasons and because there is no other basis in the Amended Complaint for

11   AFSCME’s liability, Bounchanh’s claims against AFSCME are DISMISSED with prejudice and

12   without leave to amend. AFSCME and its employees are DISMISSED from the case.

13           Bouchanh’s Motion for Summary Judgment is DENIED on the merits as to AFSCME

14   and DENIED as premature as to the remaining Defendants. Dkt. #31. Bounchanh’s Motion to

15   Postpone Decision on his Motion for Summary Judgment is therefore also DENIED. Dkt. #60. If

16   Bounchanh later wishes to move for summary judgment once all the Defendants have had time

17   to respond to his complaint he is free to do so.

18           IT IS SO ORDERED.

19           Dated this 27th day of June, 2019.

20

21                                                       A
                                                         Ronald B. Leighton
22                                                       United States District Judge

23

24


     -5
